The defendant, Central Hudson Gas and Electric Corporation, has appealed from an order of Special Term, which denied its motion to implead Chester A. Miller and Filorian Tischhauser as parties liable over to the moving defendant on its cross complaint in the event a, recovery is had by the plaintiff against it. The grounds of negligence in the cross complaint are divergent from the grounds of negligence, in the complaint. To implead the defendants in the cross complaint would result in confusion and seriously complicate the trial. It would compel-plaintiff to meet an issue which *944it does not raise in its pleading. Order affirmed, with $10 costs and disbursements. All concur. [See post, p. 1047.]